                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


JOSHUA F COTTON,                               Case No. CV-17-125-GF-BMM

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

BNSF RAILWAY COMPANY, a
Delaware corporation,

                     Defendant.


  X     Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

       Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED:

        In accordance with the Special Verdict Form rendered on June 26, 2019,
 Document Number 85, Judgment is entered as follows: Question 1: Was Defendant
 negligent in causing injury to Plaintiff? NO.

        Dated this 27th day of June, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ S. Redding
                                               S. Redding, Deputy Clerk
